         Case 3:19-cv-00031-BAJ-RLB            Document 25       07/20/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA


    MARTHA BRADLEY                                                            CIVIL ACTION


    VERSUS


    MACY’S CORPORATE SERVICES,                                     NO.: 19-00031-BAJ-RLB
    INC.


                                   RULING AND ORDER
       Before the Court is Defendant’s Motion for Summary Judgment (Doc. 10).

Plaintiff filed a Memorandum in Opposition (Doc. 11), to which Defendant filed a

Reply Memorandum (Doc. 14). For the reasons stated herein, the Motion is

GRANTED.

I.     BACKGROUND

       On December 14, 2017, Plaintiff Martha Bradley slipped and fell at a

department store in Baton Rouge owned by Defendant Macy’s Retail Holdings, Inc.

(“Macy’s”), resulting in injuries that, among other things, required back surgery.                  1


(Doc. 1–3, at ¶¶ 4, 5, & 9). The slippery floor, Plaintiff argues, constituted a defective

condition on Defendant’s premises that Defendant “knew, or in the exercise of

reasonable care should have known of the existence of,” yet failed to remedy, resulting

in Plaintiff’s injuries. (Id. at ¶¶6–8). Plaintiff seeks compensation for injuries




1Defendant has noted it was improperly named as “Macy’s Corporate Services, Inc.” by Plaintiff in
the Petition.
        Case 3:19-cv-00031-BAJ-RLB         Document 25     07/20/20 Page 2 of 5




including medical expenses, physical and mental pain, emotional distress, temporary

or permanent disabilities, and loss of life’s pleasures. (Id. at ¶ 11).

II.   LEGAL STANDARD

      Pursuant to Rule 56, “[t]he [C]ourt shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). A dispute is “genuine”

if “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1968). A fact is

“material” if it “might affect the outcome of the suit.” Id. at 248.

      In determining whether the movant is entitled to summary judgment, the

Court views the facts in the light most favorable to the non-movant and draws all

reasonable inferences in the non-movant's favor. Coleman v. Houston Independent

School Dist., 113 F.3d 528, 533 (5th Cir. 1997). The Court “resolve[s] factual

controversies in favor of the nonmoving party, but only where there is an actual

controversy, that is, when both parties have submitted evidence of contradictory

facts.” Antoine v. First Student, Inc., 713 F.3d 824, 830 (5th Cir. 2013) (citation

omitted) (emphasis added).

      “Where the nonmovant bears the burden of proof at trial, the movant may

merely point to an absence of evidence, thus shifting to the nonmovant the burden of

demonstrating by competent summary judgment proof that there is an issue of

material fact warranting trial.” In re La. Crawfish Producers, 852 F.3d 456, 462

(5th Cir. 2017) (citation omitted).



                                            2
        Case 3:19-cv-00031-BAJ-RLB        Document 25    07/20/20 Page 3 of 5




III.   DISCUSSION


       The Louisiana Merchant Liability Act governs Plaintiff’s claim. To show that

Defendant is liable for Plaintiff’s injuries, she must prove the elements of an ordinary

negligence claim and that (1) the condition existing on Defendant’s premises

presented an unreasonable risk of harm to her and that the risk of harm was

reasonably foreseeable; (2) Defendant either created or had actual or constructive

notice of the condition; and (3) Defendant failed to exercise reasonable care. LA. R.S.

9:2800.6(B). Plaintiff makes no showing that Defendant had actual notice of the

condition, so here the Court must evaluate the element of constructive notice.


       To establish constructive notice, Plaintiff must show “that the condition

existed for such a period of time that it would have been discovered if the merchant

had exercised reasonable care.” LA. R.S. 9:2800.6(C)(1). To satisfy this burden,

Plaintiff “must come forward with positive evidence showing that the damage-

causing condition existed for some period of time, and that such time was sufficient

to place the merchant defendant on notice of its existence.” White v. Wal-Mart Stores,

Inc., 97-0393 (La. 9/9/97), 699 So. 2d 1081, 1082. A simple showing that the condition

existed, absent an additional showing that it existed for some time before the fall,

fails to establish constructive notice. Id. at 1084.


       Here, Plaintiff has put forth no positive evidence of notice, and merely offers

speculation. In her Opposition, Plaintiff argues that the circumstantial evidence

indicates that water was spilled on the floor “by some unknown person who was clear

of the area…or that the water was due to a dripping overhead sprinkler pipe.”

                                            3
        Case 3:19-cv-00031-BAJ-RLB          Document 25    07/20/20 Page 4 of 5




(Doc. 11, at p. 5). While Plaintiff concedes that the law places a heavy burden upon

her, she argues that the burden has been satisfied by this circumstantial speculation

because the law does not require her to “prove precisely how long a foreign substance

was on the floor prior to her fall.” (Id. at 5).


       However, there is a broad spectrum between showing that the condition

existed for some time, as required by law, and mandating a precise calculation of the

time. Plaintiff’s arguments fail to register on that spectrum. Instead, she merely

points to a wet sprinkler that she noticed after her fall that she contends is a

“possible…source of the water.” (Id. at p. 3). However, Plaintiff did not observe any

dripping from the pipe and provides no testimony that anyone else did so.

(Doc. 10–3, at p. 13). Further, the employee who cleaned the spill testified in her

deposition that she had no idea where the water came from, and altogether does not

recall the incident. (Doc. 10–5, at p. 6). Plaintiff does not offer any evidence from other

employees or witnesses indicating otherwise.


       Because Plaintiff fails to identify any evidence indicating that an unsafe

condition existed for some amount of time prior to her fall, the Court finds that

Plaintiff has failed to identify a genuine issue of material fact. See Pollet v. Sears

Roebuck & Co., 46 F. App'x 226 (5th Cir. 2002) (per curiam) (affirming summary

judgment in favor of merchant and finding that plaintiff failed to offer evidence

sufficient to create a genuine issue of material fact on the constructive notice

component of her Louisiana Merchant Liability Act claim). She has fallen short of her

burden of establishing actual or constructive knowledge of the condition resulting in


                                              4
         Case 3:19-cv-00031-BAJ-RLB        Document 25      07/20/20 Page 5 of 5




her injury, and the Court cannot treat mere speculation as a genuine issue of material

fact.


        To be clear, the Court does not contest Plaintiff’s claim that she slipped and

fell at Defendant’s store. The central finding of the issue of liability here is Plaintiff’s

inability to show that Defendant, through its employees, was aware of the hazardous

condition that allegedly caused Plaintiff’s injuries. The result reached herein, while

arguably harsh, is compelled by the expressed provisions of the Louisiana Merchant

Liability Act, as noted supra.


IV.     CONCLUSION

        Accordingly,

        IT IS ORDERED that Defendant’s Motion for Summary Judgment (Doc.

10) is GRANTED. Plaintiff’s claims against Defendant are DISMISSED WITH

PREJUDICE. A final judgment shall issue in accordance with Federal Rule of Civil

Procedure 58.

        IT IS FURTHER ORDERED that Defendant’s Motion in Limine (Doc. 16)

is DENIED AS MOOT.

        IT IS FURTHER ORDERED that Plaintiff’s Motion for Extension of

Time (Doc. 24) is DENIED AS MOOT.

                                   Baton Rouge, Louisiana, this 17th day of July, 2020



                                          _____________________________________
                                          JUDGE BRIAN A. JACKSON
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA

                                             5
